Citation Nr: 0524644	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  
He served 11 months and 10 days in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In this decision, the RO denied entitlement to 
service connection for hypertension.

The veteran provided testimony at a hearing conducted by a 
Veterans Law Judge (VLJ) from the Board in June 2003.  A VLJ 
usually makes the final determination in an appeal for which 
he or she presided over a hearing.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).  However, the Board no 
longer employs the VLJ that conducted the hearing in June 
2003.  The veteran was informed of this fact by letter issued 
in May 2005 and was provided with the opportunity for another 
hearing.  He declined this offer in a response received by 
the Board in late May 2005 and requested that his appeal be 
decided on the evidence of record.

In November 2003, the Board remanded this case for 
development of the evidence.  It has now returned for 
appellate consideration.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue on appeal has been obtained.

2.  There is no contemporaneous medical evidence that the 
veteran's hypertension existed prior to, during, or within 
one year of his separation from active military service.

3.  The veteran's lay assertions regarding treatment for 
hypertension prior to, and soon after, his military service 
are not credible.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 
3.307(a)(3), 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in November 2001, August 2002, January 2004, and 
August 2004.  By means of these letters, the appellant was 
told of the requirements to establish entitlement to service 
connection for hypertension.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The appellant 
was apprised of the evidence considered by VA and the 
applicable laws and regulations in the Statement of the Case 
(SOC) issued in November 2002 and the Supplemental Statement 
of the Case (SSOC) issued in March 2005.  The SOC and SSOC 
informed him of applicable law and regulations, the evidence 
reviewed in connection with his claim by VA, and the reasons 
and bases for VA's decision.  The November 2001 notification 
was provided prior to the Agency of Original Jurisdiction's 
(AOJ) initial adverse decision issued in April 2002.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in 
November 2001, August 2002, January 2004, and August 2004.)  

The veteran's representative argued in an April 2005 brief 
submitted directly to the Board that VA's notification was 
inadequate under the VCAA.  He noted that the AOJ did not 
adequately address in the SOC or SSOC whether VA had fully 
complied with the VCAA; that is, the AOJ did not provide 
sufficient reasons and bases for its determination that all 
duties to notify and assist had been met.  This does not 
provide a reason for remand and the Board has demonstrated by 
the above analysis that such notification was in fact 
provided.  Id. at 121-22. (To show prejudice with respect to 
a notice error, an appellant generally must identify, with 
considerable specificity, how the notice was defective and 
what evidence the appellant would have provided or requested 
VA to obtain had it fulfilled its notice obligations; an 
appellant must also assert, with considerable specificity, 
how the lack of that notice and evidence affected the 
essential fairness of the adjudication.)

In addition, the representative argued that the notification 
provided did not inform the veteran of what evidence was 
required to substantiate his claim and whether he or VA was 
responsible for obtaining this evidence.  The Board finds 
that such information was provided to the veteran in the 
notification letters and in the SOC and SSOC.  Regardless, at 
the hearing on appeal in August 2002, a Decision Review 
Officer (DRO) on the record verbally informed the veteran 
that to establish entitlement to service connection he would 
have to provide medical evidence that his hypertension had 
existed since him military service or a medical opinion 
finding that the hypertension was etiologically linked to his 
military service.  The DRO specifically questioned the 
veteran on his medical treatment soon after leaving military 
service and informed him of the importance of submitting this 
evidence.  On the record, the veteran acknowledged his 
understanding and informed the DRO that he would attempt to 
obtain the identities of his previous healthcare providers 
and submit these names/addresses to VA.  VA has obtained all 
private medical records identified by the veteran for which 
he submitted signed releases.  Finally, in September 2004, 
the veteran informed VA that there was no other medical 
information available on this issue on appeal.  Clearly, the 
veteran had actual knowledge of the evidence required to 
establish his claim for service connection and that it was 
his obligation to provide it.  Id.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a comprehensive VA compensation examination 
regarding the disability on appeal in February 2004.  This 
examiner reported both contemporaneous and claimed medical 
histories, provided examination findings, and provided the 
appropriate diagnoses/etiological opinions.  The examiner 
specifically indicated that he had reviewed the claims file 
in connection with this examination.  The Board finds this 
examination is adequate for VA purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of November 2001, August 2002, January 2004, and 
August 2004, VA requested that the veteran identify all 
treatment of his hypertension in order to obtain medical 
evidence pertinent to his claim.  VA has obtained the 
veteran's service and VA treatment records.  It has also 
obtained all private treatment records identified by the 
veteran for which he has provided signed release forms.  As 
noted above, the veteran informed VA in September 2004 that 
there was no other medical evidence available.  As the 
veteran has not provided any additional evidence or 
identified any other relevant medical treatment, further 
development of the medical evidence for the issue decided 
below is not warranted.  As all identified treatment records 
have been obtained; there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  As previously 
reported, the veteran has provided testimony at both a 
hearing on appeal in August 2002 and at a Board hearing in 
June 2003.  Transcripts of these hearings have been 
associated with the claims file.  Therefore, the Board 
concludes that all pertinent evidence regarding the issue 
decided below has been obtained and incorporated into the 
claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  At his hearing on appeal in August 2002, the 
veteran acknowledged his understanding of the type of 
evidence required to substantiate his claim and his 
responsibility in identifying or submitting this evidence.  
He also reported in September 2004 that there was no other 
medical evidence available.  Thus, he is shown to have actual 
knowledge of what evidence was required and his 
responsibility in providing it to VA.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran was given a comprehensive physical examination in 
January 1966 in preparation for his entry into active 
service.  He specifically denied any prior medical history of 
low or high blood pressure.  On examination, his heart and 
vascular system were found to be normal.  His blood pressure 
was 138/60.  The veteran's service medical records do not 
report any complaints, treatment, or diagnosis of 
hypertension.  During a medical history taken in March 1968, 
the veteran was asked if he had ever been treated for a heart 
condition or abnormal blood pressure.  He responded "No."  
He was given a separation examination in April 1968.  The 
veteran again denied any medical history of low or high blood 
pressure.  On examination his heart and vascular system were 
normal.  His blood pressure was 150/70.  

In November 1975, VA received the veteran's application for 
disability benefits for an acquired skin disorder.  He did 
not indicate that he suffered with or had incurred 
hypertension during military service.  In November 2001, VA 
received the veteran's claim for service connection for 
hypertension.  He asserted that this disorder had begun in 
1967.  

Private treatment records dated in January 1972 noted a blood 
pressure reading of 140/80.  The veteran's blood pressure in 
May 1972 was 170/90 and 120/80, and in August 1972 was 
120/80.  No impression or diagnosis of hypertension was noted 
and there was no indication that the veteran was given 
medication for high blood pressure.  Private treatment 
records beginning in the late 1990s noted diagnoses for 
hypertension.  These records noted that this condition was 
under control with the use of medication.  Blood pressure 
readings taken between 1999 and 2004 noted a low blood 
pressure of 122/80 and a high of 154/90.  In June 2001, the 
veteran's blood pressure was reported to typically run at 
130/70-80.  Letters from the veteran's treating physician 
(Dr. N.L.) indicated that she had treated the veteran's 
hypertension.  

VA outpatient record of September 2001 noted blood pressure 
of 122/65.  A VA compensation examination of June 2002 
reported the veteran's claim that he had been taking high 
blood pressure medication since 1963.  On examination, his 
blood pressure readings of 140/92, 140/94, and 142/92.  The 
diagnoses included hypertension.  In November 2003, his blood 
pressure was 152/85.

At his hearing on appeal in August 2002, the veteran claimed 
that he had suffered with hypertension for the past 35 years.  
His representative argued that this lay evidence establishes 
that the veteran's hypertension was incurred during military 
service.  The veteran indicated his belief that his stressful 
experiences in Vietnam had caused his hypertension.  He 
reported that during his service in Vietnam he worked in a 
warehouse.  The veteran acknowledged that he did not know if 
his hypertension existed prior to his military service and 
did not know when he first started taking medication to 
control his hypertension.  

At his hearing before the Board in June 2003, the veteran 
again contended that his stressful experiences in Vietnam 
caused his hypertension.  His representative argued that the 
veteran's elevated blood pressure reading of 140/80 in 1972, 
just a "few years" after his separation from military 
service, tended for corroborate the veteran's claim that his 
hypertension became manifest during or within one year after 
his active service.

A VA compensation examination was afforded the veteran in 
February 2004.  The veteran reported that he had developed 
hypertension in 1965 and was given medication for this 
disorder.  However, he discontinued the use of this 
medication when he was drafted into the military.  Two months 
after his separation from active service, he was again found 
to have high blood pressure and was placed on medication.  He 
currently took three different medications for his blood 
pressure that he felt controlled his hypertension "fairly 
well."  On examination, his sitting blood pressure was 
140/100, his recumbent blood pressure was 130/100, and his 
standing blood pressure was 140/100.  The diagnoses were mild 
to moderate hypertension, of unknown onset, with no cardiac 
disease elicited.  The examiner opined that the veteran had 
recited a medical history of hypertension existing before his 
military service, but there was no documentation to support 
this claim.  He commented:

If history is correct and [The veteran] 
started taking medication for his 
hypertension two months or so after 
leaving the military, then his 
hypertension had its onset prior to 
entering the military.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for an injury 
sustained during inactive duty for training.  38 C.F.R. 
§ 3.6(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Hypertension (cardiovascular-renal 
disease) shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b)

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (to include congenital malformations) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Congenital or developmental defects as such are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The veteran has claimed that he suffered with hypertension on 
entrance into active service.  While the veteran is competent 
to provide evidence on symptoms and injuries, only a 
healthcare professional can provide competent evidence 
regarding diagnosis and etiology of a disability.  See 
Espiritu, supra., McIntosh v. Brown, 4 Vet. App. 553 (1993) 
(A claimant's assertion that his congenital low back 
disability increased in severity during military service is 
not competent medical evidence of aggravation.)  There is no 
medical evidence to support the veteran's lay assertion.  His 
entrance examination clearly found that no cardiovascular 
disease existed and his blood pressure was under 140/90.  The 
nonexistence of hypertension upon entrance into military 
service is also supported by the medical opinion given by the 
VA examiner in February 2004.  This examiner, based on a 
review of the medical history contained in the claims file, 
concluded that there was no contemporaneous documentation to 
support a finding that the veteran's hypertension had existed 
prior to his entrance into active military service.

In addition, the veteran's lay evidence regarding a pre-
existing hypertension is not credible.  He has not provided 
medical evidence or even identified the healthcare providers 
that treated and diagnosed this claimed disability prior to 
April 1966.  At his hearing on appeal in August 2002, the 
veteran acknowledged that he could not remember if he had 
been treated or diagnosed prior to his military service, 
contradicting subsequent assertions that his hypertension had 
pre-existed military service and had been aggravated by 
military service.  The service medical records clearly show 
that there was no evidence of elevated blood pressure at the 
time of his entrance into active service, nor is there any 
evidence of elevated blood pressure or diagnosis of 
hypertension soon after his acceptance into the military.  
See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) (Held 
that in determining whether a pre-existing condition was 
aggravated by military service, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service.)  Most 
telling is the fact that the veteran specifically denied any 
past medical history of high blood pressure on his entrance 
examination of January 1966.  Based on the contemporaneous 
lay assertions and medical evidence, the Board finds that the 
veteran's current claims that his hypertension pre-existed 
his military service are not creditable.  See Madden v. 
Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (An 
appellant's claims can be contradicted by his own 
contemporaneous medical history and complaints.)  

As the veteran's claims of a pre-existing hypertension are 
inconsistent and not credible, and the contemporaneous 
medical evidence clearly indicates that no cardiovascular 
disease or elevated blood pressure existed at the time of his 
acceptance into active military service, the Board concludes 
that the contemporaneous medical evidence shows clear and 
convincing evidence that the veteran's hypertension did not 
pre-exist his entrance into active military service.

Turning to the issue of whether the current hypertension was 
incurred during active military service, the Board notes that 
the veteran's systolic blood pressure reading on his 
separation examination of April 1966 does appear elevated 
(above normal) at 150.  However, there were no other blood 
pressure readings during military service that noted any 
elevated blood pressure existed.  Thus, there is no medical 
evidence that this reading connoted a sustained elevated 
blood pressure as opposed to merely an isolated reading.  The 
contemporaneous lay evidence supports a finding that this was 
an isolated reading as the veteran himself twice denied in 
March and April 1968 any prior medical history of high blood 
pressure.  In fact, the isolated reading of 150 systolic 
blood pressure does not meet the statutory definition of 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days...the term hypertension means that the 
diastolic blood pressure is predominately 90mm. or greater, 
and the isolated systolic blood hypertension means that the 
systolic blood pressure is predominately 160mm. or greater 
with a diastolic blood pressure of less than 90mm.) 

There is no medical evidence of a diagnosis for hypertension, 
or blood pressure readings of 140/90 or greater, within one 
year of the veteran's separation from active military 
service.  Beginning in January 1972, almost four years after 
the veteran's separation from active service, the medial 
evidence records a blood pressure reading of 140/80 and in 
May 1972 of 170/90.  However, these readings of elevated 
blood pressure were not consistent as also recorded in May 
1972 was a reading of 120/80 and in August 1972 of 120/80.  
The contemporaneous medical evidence does not include any 
diagnosis for hypertension or any indication that the veteran 
was being given medication to control his blood pressure.  As 
noted above, except for the single isolated reading in May 
1972, the other readings taken in 1972 do not meet the 
regulatory definition of hypertension.  That is, even if 
presumptive service connection was considered for this 
period, without medical evidence of a diagnosis of 
hypertensive heart disease, or sustained blood pressure of 
160/100 or more, or medical evidence of medication prescribed 
to control blood pressure; the veteran's claimed hypertension 
would not be rated as 10 percent disabling and, therefore, 
could not be awarded presumptive service connection under the 
provisions of 38 C.F.R. §§ 3.307 & 3.309.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7007, 7101.

The veteran has claimed that he was diagnosed with 
hypertension within a few months of leaving active military 
service and was prescribed medication to control this 
disorder.  However, the Board finds that the contemporaneous 
evidence does not support this lay assertion.  The available 
private treatment records do not show sustained blood 
pressure above 140/90 even four years after separation from 
military service and there is no diagnosis of hypertension or 
indication the veteran was taking medication to control such 
a disease.  The first diagnosis of hypertension and record of 
medication to control this disease are dated in the late 
1990s, decades after the veteran's separation from military 
service.  As the veteran's lay assertions are not 
corroborated in the contemporaneous medical evidence, the 
Board finds his claims regarding treatment for hypertension 
within the first year after military service are not 
credible.

In February 2004, the VA examiner opined that if the 
veteran's lay claims were true (starting medication for 
hypertension within two months of leaving military service), 
then his current hypertension was related to his military 
service.  The examiner clearly found no basis in the 
contemporaneous medical evidence to support a connection to 
military service.  The only etiological connection was based 
on the history recited by the veteran.  As the veteran's 
recited history is not credible, the Board finds that the 
medical opinion of February 2004 carries little probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (VA 
is not required to accept a physician's opinion that is 
bassed upon an appellant's recitation of an uncorroborated 
medical history.)

The Court has held that the Board may not rely on its own 
unsubstantiated medical judgment, but, instead, must support 
its medical conclusions with independent medical evidence.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Crowe v. 
Brown, 7 Vet. App. 238 (1995).  In the analysis above, the 
Board has relied on the contemporaneous medical findings as 
presented in the record.  It has weighted and assigned 
probative value to this evidence, as it required by law, to 
reach its legal conclusions.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The Board has the duty to assess the 
credibility and weight to be given to the evidence, to 
include competent medical evidence.)

Based the evidence and above analysis, it is the Board's 
determination that a grant of service connection is not 
warranted for hypertension.  While the veteran is competent 
to report injury and symptoms, there is no probative medical 
evidence or opinion finding a current disability that is 
etiologically related to his military service.  To the extent 
that the appellant has opined on the existence and etiology 
of his current hypertension, his lay evidence is not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
(Continued on next page.)




ORDER

Entitlement to service connection for hypertension is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


